Citation Nr: 0332742	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety features of an 
undiagnosed illness, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Louis A. DeMier, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.

The veteran was afforded a hearing at the RO in August 2002 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2. The veteran's anxiety features of an undiagnosed illness 
are manifested by complaints of insomnia and by episodes of 
anxiety resulting in a global assessment of functioning score 
that is consistent and indicative of moderate symptoms in 
social or occupational functions.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no more, 
for anxiety features of an undiagnosed illness have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.130, Diagnostic Code 9413 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in essence, contends that his 10 percent 
disability rating does not properly evaluate his service-
connected anxiety features of an undiagnosed illness.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of VA's duty to 
assist with his claim, including that VA would make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies as long as he 
supplied enough specific information about the records so 
that a request could be made on his behalf via letter in June 
2002.  He was further notified that it was still his 
responsibility to support his claim with appropriate 
evidence.  In October 2003, the veteran submitted additional 
evidence in support of his claim, well beyond the 60-days 
notice contained in the June 2002 letter.  As such, the Board 
finds that it is not prejudicial to proceed with the 
veteran's claim.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003) (The United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with statutory one-year period provided for 
response in 38 U.S.C.A. § 5103(b)(1)).  The August 2000 
Statement of the Case (SOC), which was remailed to an updated 
address in January 2001, notified the veteran of the criteria 
used to evaluate service-connected mental disorders.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in May 
2000.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
report has been associated with his claims folder.  The May 
2000 VA examination report reflects that the veteran 
indicated that he did not receive outpatient treatment for 
his service-connected condition and had not had in-patient 
care.  Subsequent to his May 2000 examination, the veteran 
submitted private and VA treatment records, and 
correspondence stating a desire for appellate action on his 
claim and waiving initial RO review of submitted evidence.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  A transcript of the August 
2002 hearing has been associated with his claims folder.  The 
veteran has not identified evidence not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to social and occupational impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2003).  Under these criteria, a 
10 percent rating for anxiety contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2003).

A 30 percent disability rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine, behavior, self-care, and conversation normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9413 (2003).

A 50 percent disability rating contemplates occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2003).

The symptoms listed in are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

In the instant case, the May 2000 VA examination report 
indicates that the veteran was married with three children, 
worked as a medical clerk, and had finished his masters 
degree in industrial management the previous year.  The 
examination report reflects that the veteran described 
episodes in which he suddenly felt a sensation of tightness 
in his chest and complaints of anxiety, which usually 
occurred when he had to go places where there were many 
people around and a lot of noise.  He indicated he had 
problems with his wife because he avoided going to shopping 
centers and stated he did not go to the movies, parties or 
funerals.  The report reflects that he stated that he could 
not sleep if he had something pending or a problem.  He 
stated that to take a ride or drive he would have to mentally 
prepare himself as there had been instances in which he had 
to stop.  He indicated on one occasion he had had to request 
help from the police patrol because he had developed very 
strong palpitations, a sensation of chest oppression and he 
thought he was going to die.  The May 2000 report indicates 
that examination of the veteran revealed a well-developed, 
well-nourished male who came to the interview adequately 
dressed and groomed.  He was alert, aware of the interview 
situation, in contact with reality and his answers were 
relevant, coherent and logical.  The report indicates that 
the veteran was not delusional, not hallucinating, and not 
suicidal or homicidal.  His affect was adequate, mood was 
tense and apprehensive, and he was oriented to person, place 
and time.  The report shows that his memory and intellectual 
functioning were adequate, judgment was good and insight was 
poor.  The examination report contains a diagnosis of anxiety 
disorder not otherwise specified with a panic disorder to be 
ruled out and reflects a global assessment of functioning 
(GAF) score of 65 to 60.

Private treatment records from June 2000 to December 2000 
reflect that the veteran was treated for panic attacks and 
that he complained of insomnia, was anxious in the morning 
and afternoon, ate well, and was prescribed Paxil, Buspar and 
Klonopin.

The August 2002 hearing transcript reflects that the veteran 
testified that since he worked at a VA medical facility, he 
is uncomfortable receiving treatment at that facility.  The 
veteran further stated that he confronted problems in 
concentrating and sometimes he would miss or leave work early 
but that his employer was quite flexible.  The veteran stated 
that on several occasions he went to an emergency room due to 
panic attacks.  He described his panic attacks as pain in his 
chest and shortness of breath.  He indicated that his last 
panic attack had been the previous year but since then he was 
taking medication to control the attacks when he felt one 
begin.  He testified that he got impatient when driving and 
did not like receiving treatment for his psychiatric 
condition as the environment made him feel useless and 
abnormal.  He stated that the main burden of his service-
connected condition fell on his family, not his job.

VA treatment records from September 2002 to October 2003 
indicate that the veteran referred to feeling anxious, 
depressed, and worried about his peers at war in Iraq with 
recurrent thoughts of war.  He referred to a poor response to 
medications and indicated poor motivation and poor interest 
in daily life activities.  The records contain a diagnosis of 
generalized anxiety disorder and reflect GAF scores of 60.  
The records indicate that he was oriented and his thought 
processes were coherent, relevant and logical.  He had an 
intact memory, fair judgment and fair insight.  The veteran 
denied suicidal and homicidal ideas.

The evidence of record chronicled above reveals that the 
veteran's service-connected psychiatric condition is 
manifested by complaints of insomnia and by episodes of 
anxiety with, as per a June 2000 private medical record, one 
documented panic attack resulting in an emergency room visit.  
Both the May 2000 VA examination report and the August 2002 
hearing transcript reveal that the veteran indicated that his 
service-connected psychiatric condition had a bigger impact 
on his family life, as compared to his occupational life, as 
he complained of difficulty with crowds, driving, and being 
around noise.   The August 2002 hearing transcript reveals 
that the veteran indicated that he used his prescribed 
medications when he felt an panic attack coming on while the 
VA treatment records reflect that he stated that he had a 
poor response to medications.  The GAF scores of record are 
indicative of moderate symptoms in social or occupational 
functions on a hypothetical continuum of mental health and 
mental illness.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  In short, the veteran's 
service-connected anxiety disorder, as manifested by 
complaints of insomnia and anxiety and consistent GAF scores 
of 60, more closely approximates the type and effect of 
symptoms contemplated by the criteria for a 30 percent 
disability rating, but not higher.  See 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9413 (2003).

The evidence does not indicate that the veteran's service-
connected psychiatric condition is manifested by such 
symptoms with the effect of having occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Instead, the evidence of record contains objective findings 
that the veteran is alert, in contact with reality, coherent, 
and has an intact memory.  During the last examination, his 
judgment was fair to good while his insight was poor to fair.  
He is married with three children, and the record does not 
reflect that the combination of symptoms associated with his 
service-connected anxiety condition more closely approximates 
the type and effect of symptoms contemplated by the criteria 
for a 50 percent disability rating.  See 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9413 (2003).

In brief, the evidence of record supports a 30 percent 
disability rating, but no more, for the veteran's service-
connected anxiety features of an undiagnosed illness and to 
that extent his appeal is granted, but the preponderance of 
the evidence is against a disability rating in excess of 30 
percent.  To the extent that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3 (2003).

The Board is cognizant that the veteran's service-connected 
disability may limit his efficiency in certain tasks. 
However, it does not present manifestations that could be 
regarded as presenting an exceptional or unusual disability.  
His symptoms do not warrant a rating outside the scope of the 
regular standard criteria contemplated by the 30 percent 
rating. He is presently employed and the limitations imposed 
by his psychiatric symptoms are properly covered under the 
present rating.  His disability picture is not outside of the 
norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the veteran's disability pictures do not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2003).


ORDER

A 30 percent disability rating, but no more, for anxiety 
features of an undiagnosed illness is granted, subject to the 
laws and regulation governing the disbursement of VA 
benefits.



	                        
____________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



